Conley Byrd, Justice, dissenting. I disagree with the majority view because in my opinion Mr. Shouse, the special prosecutor, commented upon the defendant’s failure to take the witness stand. At the scene when the shooting occurred were only three people: the defendant Ralph Shaddox, the prosecuting witness Johnny Younes, and Clyde Loftin, owner of the service station. Witnesses Younes and Loftin were called- and testified in behalf of the prosecution. Defendant Shaddox did not take the witness stand. In this setting Mr. Shouse, in his argument to the jury, stated: “And there is another thing, and to me it is very significant, most all that this Johnny Younes did was took hold of his shirt, of course, intending to pull him out of the car; Shaddox pulled back knd his shirt was torn and that is all that was done, up to the time of the shooting; then, Shaddox comes up with a gun and shoots him and he shot him in a vital part, the lung, which shows intent to kill, of course, and what did. he say, he says, ‘God-damn,’ I believe he used an oath, ‘Johnny, I’ll kill you’ which shows that he had kill, kill in his mind. Now, how could even, how could these fine attorneys for the defense reasonably argue to you that he did not intend to inflict serious harm upon Younes, he said he did. He said ‘Johnny, blankety-blank I’ll kill you.’ And nobody has attempted to explain that away, in fact, I guess they couldn’t.” When the special prosecutor, Mr. Shouse, said, “AND NOBODY HAS ATTEMPTED TO EXPLAIN THAT AWAY, IN FACT I GUESS THEY COULDN’T,” he could have been referring to “nobody” but the defendant Shaddox, who did not take the witness stand. Everybody else had already explained the shooting. What the jury may infer on its own from the defendant’s failure to take the witness stand is one thing, but what it may infer when the prosecutor argues his silence as evidence is quite another. The former is a necessary evil following from the accused’s presence at the trial, but the latter is forbidden by the Fifth Amendment to the United States Constitution. Griffin v. California, 380 U. S. 609, 14 L. Ed. 2d 106, 85 S. Ct. 1229 (1965). Therefore I respectfully dissent.